Citation Nr: 0945741	
Decision Date: 12/01/09    Archive Date: 12/08/09

DOCKET NO.  05-00 223A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for bilateral foot 
disability, claimed as calluses and blisters. 

REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel







INTRODUCTION

The Veteran served on active duty in the United States Army 
from March 1978 to June 1978 with additional periods of 
service with the Virginia Army National Guard. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Roanoke, Virginia (RO), in which the denial of the benefits 
sought on appeal was confirmed and continued. 

As a matter of history, it is noted that the Veteran's claim 
was originally denied by the RO in a June 1994 rating 
decision.  Subsequent to that rating decision, additional 
service records from Virginia Army National Guard were 
received and associated with the claims folder, and the claim 
was reconsidered.  38 C.F.R. § 3.156(c). 

The claim on appeal was previously before the Board in 
November 2008, when it was remanded for additional 
development and for additional notice to the Veteran on how 
to substantiate his claim.  


FINDING OF FACT

The medical evidence does not show that a current bilateral 
foot disability was incurred during active military service 
(to include active duty for training (ACDUTRA)) or until a 
decade after discharge; the medical evidence is against a 
finding that any current bilateral foot disorder is otherwise 
related to service.






CONCLUSION OF LAW

The criteria for entitlement to service connection for 
bilateral foot disability have not been met.  38 U.S.C.A. §§ 
1101, 1131, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.303, 3.307, 3.309, 3.310 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

1.  VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs has 
a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

VA is required to notify the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  VA will inform the Veteran of the type of information 
and evidence that VA will seek to provide, and of the type of 
information and evidence, the claimant is expected to 
provide.  38 C.F.R. § 3.159(b).  VA must provide such notice 
to the claimant prior to an initial unfavorable decision on a 
claim for VA benefits by the agency of original jurisdiction 
(AOJ), even if the adjudication occurred prior to the 
enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 119-120 (2004).  These VCAA notice requirements 
apply to all elements of a claim for service connection, so 
VA must specifically provide notice that a disability rating 
and an effective date will be assigned if service connection 
is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006). 

Here, prior to the March 2004 rating decision, VA sent the 
Veteran a notice letter in June 2003.  This notice letter, 
however, was inadequate because it failed to discuss the 
elements of the underlying claim for service connection.  
After the November 2008 Board remand, VA sent a letter to the 
Veteran in December 2008 that fully addressed all notice 
elements concerning his bilateral foot disability claim.  The 
letter informed the Veteran of what evidence is required to 
substantiate the claims, and apprised the Veteran as to his 
and VA's respective duties for obtaining evidence.  VA has 
also informed the Veteran how it determines the disability 
rating and the effective date for the award of benefits if 
service connection is to be awarded.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  The Board finds that the VCAA duty 
to notify was fully satisfied as to the Veteran's claims.

Although the December 2008 notice was sent after the initial 
adjudication, the Board finds this error nonprejudicial to 
the Veteran.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  In this regard, the notice provided in that letter 
fully complied with the requirements of 38 U.S.C. § 5103(a), 
38 C.F.R. § 3.159(b), and Dingess, supra, and after the 
notice was provided the case was readjudicated and a July 
2009 supplemental statement of the case was provided to the 
Veteran.  See Pelegrini II, supra; Mayfield v. Nicholson, 20 
Vet. App. 537 (2006) (a (supplemental) statement of the case 
that complies with all applicable due process and 
notification requirements constitutes a readjudication 
decision).

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

In addition to its duty to notify, or inform, the Veteran 
with regard to his claim, VA also has a duty to assist the 
Veteran in the development of the claim.  This duty includes 
assisting the Veteran in the procurement of service treatment 
records and records of pertinent medical treatment since 
service, and providing the Veteran a medical examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, VA has made reasonable efforts to obtain any 
available pertinent records as well as all relevant records 
adequately identified by the Veteran.  It is noted that the 
Veteran indicated that he had received clinical treatment for 
his bilateral foot disability at base hospitals in Fort 
Jackson, Georgia and Fort Benning, Georgia in 1978.  A review 
of the record shows that VA has attempted to obtain records 
from these identified facilities, however these attempts were 
not successful.  The file contains a detailed memorandum, 
signed by VA personnel in November 2006, itemizing events and 
actions surrounding VA's attempts to locate any pertinent 
records.  The memorandum concludes with a formal finding that 
identified service treatment records are unavailable.  The RO 
informed the Veteran of the unsuccessful efforts to find his 
service records.  Additionally, after the November 2008 Board 
Remand, the RO again attempted to obtain the identified 
records.  This attempt was also unsuccessful.  The Board 
finds that the RO has made all reasonable efforts to find the 
identified service treatment records, and further attempts to 
obtain additional evidence would be futile.  The Board finds 
the available medical evidence is sufficient for adequate 
determinations.

While VA has not afforded the Veteran a comprehensive medical 
examination relating to his claim for service connection for 
a bilateral foot disability, the Board finds that such an 
examination is not necessary to render a decision under the 
circumstances of this case.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 
C.F.R. § 3.159(c)(4)(i) (2009).  The evidence of record does 
not show that the Veteran had any foot related disorders 
during service.  Additionally, the first medical evidence of 
any foot disorder comes almost a decade after the Veteran's 
discharge from active service.  There is no medical evidence 
of record that indicates that the Veteran's bilateral foot 
disability was incurred in or aggravated by service.  With 
the lack of any medical evidence of foot problems during 
service, or in the years shortly thereafter, the Board finds 
that any medical opinion linking a currently diagnosed foot 
disability to service would be speculative at best.  As such, 
remanding this matter to now procure an examination and 
opinion, would not aid in substantiating the Veteran's claim.  
VA has no further duty to assist in this regard.  38 U.S.C.A. 
§ 5103A(a)(2).

The Veteran has not identified (and the record does not 
otherwise indicate) the existence of any additional evidence, 
not already obtained, that is necessary for a fair 
adjudication of the claim.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

The Board finds that VA has satisfied its duty to notify and 
its duty to assist pursuant to the VCAA.  See 38 U.S.C.A. 
§§ 5102 and 5103 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.159(b), 20.1102 (2006); Pelegrini, supra; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


2.  Service Connection

Factual Background

The Veteran claims entitlement to service connection for 
bilateral foot disability, manifested by calluses and 
blisters.  

A review of the Veteran's service treatment records does not 
show any complaints of, treatment for, or diagnosis relating 
to blisters or calluses any other foot-related disorder 
during service.  Service treatment records do contain the 
report of radiographs of the feet performed in March 1978.  
There is no indication on this report as to why the X-rays 
were performed.  The examination requested was "Routine B 
(both/bilateral) Feet", and the provisional diagnosis was 
"R/O PATH", or rule out pathology.  The simple finding on 
the report was "X-ray - neg".  The May 1978 report of 
examination prior to separation from active duty showed that 
the Veteran's feet were evaluated as normal.  

The record also contains the statements from the Veteran and 
a fellow service member, in which it is stated that the 
Veteran sought treatment for his bilateral foot disability at 
the base hospitals in Fort Jackson, Georgia and Fort Benning, 
Georgia in 1978.  As mentioned above, the record, however, 
does not contain any treatment records for foot-related 
disorders from those military facilities. 

The first post-service medical evidence on file showing 
symptoms of a foot problem is a June 1993 medical statement 
from Dr. D. Branson at Blue Ridge Occupational Health.  In 
his statement, Dr. Branson noted that he examined the Veteran 
in April 1993.  On physical examination, he observed that the 
Veteran had bilateral tinea on his great toes, and a deformed 
right great toenail.  Dr. Branson provided no opinion as to 
the etiology of any foot-related disorders.

A March 1994 record shows that the Veteran was seen by a 
podiatric orthopedist and prescribed bilateral arch supports 
to alleviate symptoms that included thick heel calluses.  He 
was also prescribed a topical medication for his toenails. 

All other medical records on file from the 1990s pertain to 
treatment for other conditions.

The next medical evidence on file regarding foot problems 
shows that the Veteran sought treatment for foot-related 
disorders in March 2003 and in July 2003 at Hill Foot Care.  
These treatment records show that the Veteran had long, 
thickened, painful, subungual debris, and dystrophic 
toenails, bilaterally.  He also had thickened skin tissue on 
his right foot.  It was observed that the Veteran had 
difficulty walking because of his foot-related disorders. 

Treatment records dated from April 2004 to August 2006 detail 
treatment for foot problems by Dr. M. Overfelt.  The April 
2004 notation showed that the Veteran began seeking treatment 
from Dr. M. Overfelt for fungal infection of the nail plates 
and multiple intractable plantar keratomas.  In notations 
dated in December 2004 and July 2009, Dr. Overfelt noted that 
the Veteran reported that his foot-related disorders began 
while he was stationed at Fort Jackson in 1978.  Dr. Overfelt 
did not provide a medical opinion on whether or not he 
believed the Veteran's current foot related disorders were 
related to service.  

Legal Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a) 
(2009).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If a condition noted 
during service is not shown to be chronic, then generally, a 
showing of continuity of symptoms after service is required 
for service connection.  See 38 C.F.R. § 3.303(b).  The 
chronicity provision of 38 U.S.C.A. § 3.303(b) is applicable 
where the evidence, regardless of its date, shows that the 
Veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which lay observation is competent.  Savage 
v. Gober, 10 Vet. App. 488, 498 (1997).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in active military service.  38 C.F.R. § 3.303(d).  

To prevail on the issue of service connection, generally, 
there must be (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

It is noted that active military service includes any period 
of active duty for training (ACDUTRA) during which the 
individual concerned was disabled from a disease or injury 
incurred or aggravated in the line of duty, and any period of 
inactive duty training (INACDUTRA) during which the 
individual concerned was disabled from an injury incurred or 
aggravated in the line of duty.  38 U.S.C.A. § 101(24) 
(2009).  That is to say, when a claim is based on a period of 
ACDUTRA, there must be evidence that the individual concerned 
died or became disabled during the period of ACDUTRA as a 
result of a disease or injury incurred or aggravated in the 
line of duty.  In the absence of such evidence, the period of 
ACDUTRA would not qualify as "active military, naval, or air 
service" and the claimant would not achieve veteran status 
for purposes of that claim.  See 38 U.S.C.A. § 101(2)-(24); 
Mercado-Martinez, 11 Vet. App. at 419.

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2009).  
If there is at least an approximate balance of positive and 
negative evidence regarding any issue material to the claim, 
the claimant shall be given the benefit of the doubt in 
resolving each such issue.  38 U.S.C.A. § 5107 (West 2002); 
Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 
C.F.R. §§ 3.102 (2009).  On the other hand, if the Board 
determines that the preponderance of the evidence is against 
the claim, it has necessarily found that the evidence is not 
in approximate balance, and the benefit of the doubt rule is 
not applicable.  Ortiz, 274 F.3d at 1365.

Analysis

The Veteran claims that his bilateral foot disability is 
related to service.  Although the post-service treatment 
records do show that the Veteran is currently diagnosed with 
fungal infection of the nail plates and multiple intractable 
plantar keratomas, the evidence of record does not show that 
these disabilities were incurred during service or shortly 
thereafter, and it does not show that these foot problems are 
otherwise related to service. 

First, despite the fact that the Veteran had a foot X-rays 
done during service, there is no medical evidence showing 
that the Veteran had any foot condition or disability during 
service or for a decade thereafter.  Additionally, there is 
no evidence of treatment or complaint for foot related 
disability during the Veteran's service (to include ACDUTRA 
service).  The record shows that the first medical evidence 
of bilateral foot disability is shown in an April 1993 
treatment record, which comes almost 10 years after his 
discharge from service.  Incurrence of a condition or injury 
and continuity of treatment since service are not shown.  See 
38 C.F.R. § 3.303.

The significant evidentiary gap between the Veteran's active 
service and the earliest medical evidence of chronic 
bilateral foot disability weighs heavily against the 
Veteran's claims on a direct basis.  A lengthy period without 
treatment is evidence against a finding of continuity of 
symptomatology, and it weighs heavily against the claims.  
See Maxson v. West, 12 Vet. App. 453 (1999), aff'd 230 F.3d 
1330 (Fed. Cir. 2000) (service incurrence may be rebutted by 
the absence of medical treatment of the claimed condition for 
many years after service).  

Additionally, besides the lack of evidence of inservice 
incurrence, and the lack of treatment for a foot problem 
until a decade after service, the record lacks medical 
evidence establishing a possible relationship between the 
Veteran's current bilateral foot disability and his period of 
active service.  Other than the Veteran's lay assertions that 
his disability is related to his service, the record is 
devoid of any competent evidence indicating a link between 
disability and the Veteran's service.  Although the Veteran 
is competent to attest to facts surrounding his claim, as a 
lay person, he is not competent to offer opinions that 
require medical knowledge.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  While the Veteran is competent to 
report his symptoms over the years, his statements as to a 
medical diagnosis or the likely etiology of a medical 
condition are simply not competent or persuasive as they 
require a basis in medical knowledge and training. 

The Board notes that VA has received two medical statements 
from Dr. Overfelt, in which the doctor noted that the Veteran 
reported that his foot-related disorders began during his 
service.  The Board has considered these statements.  In this 
case, however, the treating physician did not conclude that 
the disorder was of service onset or was otherwise related 
thereto.  Such statements constitute only a history provided 
by the veteran.  The United States Court of Appeals for 
Veterans Claims (Court) has held that a bare transcription in 
a medical record of the veteran's self-reported history, 
unenhanced by medical analysis, does not constitute competent 
medical evidence.  LeShore v. Brown, 8 Vet. App. 405 (1995).  

There is no medical opinion contained in the record that 
links the Veteran's current bilateral foot disability to his 
service. 

In sum, the evidence of record does not show that the 
Veteran's bilateral foot disability was incurred during 
service (to include ACDUTRA).  The record does not contain 
medical evidence that establishes a link between the 
Veteran's current disability and his service.  The Board 
finds that the preponderance of the evidence is against the 
claims.  As such, the benefit of the doubt rule is not 
applicable here.  See 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The claims must be denied. 


ORDER

Entitlement to service connection for bilateral foot 
disability is denied. 




____________________________________________
DENNIS F. CHIAPPETTA 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


